    Case 21-60670        Doc 18    Filed 07/06/21 Entered 07/06/21 08:19:27           Desc Main
                                     Document     Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA

  In re: Jerald Preston McCulley                                Chapter 13

         Debtor(s).                                             Case No. 21-60670


      AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING


         The attached plan dated July 6, 2021 is an amended plan that replaces the ☒confirmed or
  ☐ unconfirmed plan dated June 9, 2021


         The Court shall hold a hearing on confirmation of the attached plan and any timely filed
  objections on Thursday, August 12, 2021, at 9:30 am, via Zoom link at:
  https://vawb-uscourts-gov.zoomgov.com/j/1603692643


         Parties are advised due to COVID-19 the hearing will be via Video. If no objections
  are timely filed, the Court may confirm the case prior to the hearing after the deadline for
  objections passes. Any parties interested in participating must contact the Clerk’s Office in
  the week prior to the hearing for instructions on participation.


         The following describes the section(s) of the plan being amended, the change in treatment,
  the affected creditor(s), and the impact of the change:

Section of Plan         Change in Treatment                 Creditor             Impact of Change

 1.1, 3.2, 3.3     Moves debt owed to Kia              Kia Motors Finance,    No impact as to treatment,
                   Motors from 3.2 to 3.3 to            fictitious name of     except clarification that
                   clarify that Trustee is to pay        Hyundai Capital       debt will be paid in full
                   claim in full as over-secured.       America Inc./Kia      based on value of auto and
                                                          America, Inc.            estimated claim.
   3.3 & 8.1          Sets out that payments will           Kia Motors        Provides specific terms of
                                   be:                  Finance, fictitious      adequate protection
                   Adequate protection payments of      name of Hyundai       payments and secured debt
                   $65.00 per month for 15 months,
                    then $290.00 per month for est.      Capital America              payments.
                   21 months, or until claim paid in    Inc./Kia America,
                                  full                          Inc.
  Case 21-60670       Doc 18     Filed 07/06/21 Entered 07/06/21 08:19:27             Desc Main
                                   Document     Page 2 of 9




                                                             _/s/Malissa L. Giles
                                                             Counsel for Debtor(s)

Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
mgiles@gileslambert.com



     CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the Amended Plan Cover Sheet and the Amended
Chapter 13 plan dated July 6, 2021 filed electronically with the Court on July 6, 2021, has been
mailed by electronic mail to the address on file with the BNC or used in the filed proof of claim
on July 6, 2021or mailed by first class mail postage prepaid to all creditors listed on the matrix,
equity security holders, and other parties in interest, including the United States Trustee, on July
6, 2021 unless those parties are served automatically via CM/ECF.


       If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of
property exempt under the Code or (ii) a request to determine the amount of a secured claim, the
plan must be served on the affected creditors in the manner provided by Rule 7004 for service of
a summons and complaint. I certify that a true and correct copy of the chapter 13 plan has been
served on the following parties pursuant to Rule 7004:

             Name                            Address                     Method of Service

 Kia Motors Finance               National Registered Agents,      First Class Mail
 Fictitious name of               Inc., Reg. Agent
 Hyundai Capital America,         4701 Cox Rd, Ste 285
 Inc.                             Glen Allen, VA 23060


                                  CT Corporation System, Reg.
 Kia America, Inc.                Agent                            First Class Mail
                                  4701 Cox Rd, Ste 285
 Case 21-60670     Doc 18   Filed 07/06/21 Entered 07/06/21 08:19:27     Desc Main
                              Document     Page 3 of 9



                            Glen Allen, VA 23060




                                                   _/s/ Malissa L. Giles_____
                                                   Counsel for Debtor(s)


Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
mgiles@gileslambert.com
                 Case 21-60670                       Doc 18          Filed 07/06/21 Entered 07/06/21 08:19:27                     Desc Main
                                                                       Document     Page 4 of 9
 Fill in this information to identify your case:
 Debtor 1               Jerald Preston McCulley
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 21-60670                                                                                 have been changed.
                                                                                                                       1.1, 3.2, 3.3, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included               x   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$325.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
          x       Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 21-60670                       Doc 18             Filed 07/06/21 Entered 07/06/21 08:19:27                    Desc Main
                                                                          Document     Page 5 of 9

 Debtor                Jerald Preston McCulley                                                           Case number     21-60670

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $19,500.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               1274 Trap
                               Branch Rd
 Loancare, Cit                 Moneta, VA                                                 Prepetition:
 Bank,                         24523                                       $1,910.33                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s)* or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

Official Form 113                                                                      Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 21-60670                       Doc 18          Filed 07/06/21 Entered 07/06/21 08:19:27                    Desc Main
                                                                       Document     Page 6 of 9

 Debtor                Jerald Preston McCulley                                                       Case number      21-60670


 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan Estimated total
                                                                                                                   payment         payments by trustee
                                                                                                                       Adequate
                                                                                                                      protection
                                                                                                                    payments of
                                                                                                                      $65.00 per
                                                                                                                    month for 15
                                                                                                                   months, then
 Kia Motors                                                                                                          $290.00 per
 Finance fictitious                                                                                                    month for
 name of Hyundai                                                                                                          est. 21
 Capital America,                                                                                                     months, or
 Inc./Kia America,                   2017 Kia Sorento EX                                                              until claim
 Inc.*                               50,000 miles                      $6,435.00                       4.00%          paid in full               $6,983.41
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

*Note: This debt was incurred more than 910 days ago, but as claim is over-secured, counsel for debtor is including in Section 3.3 per local practice
to assure payment in full on claim as filed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,950.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,340.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.



Official Form 113                                                                  Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 21-60670                       Doc 18          Filed 07/06/21 Entered 07/06/21 08:19:27                        Desc Main
                                                                       Document     Page 7 of 9

 Debtor                Jerald Preston McCulley                                                           Case number     21-60670

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  5 % of the total amount of these claims, an estimated payment of $ 7,099.00        .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 6,830.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                           paid                        of arrearage      total
                               contract                                                                                             (Refer to         payments to
                                                                                                                                    other plan        trustee
                                                                                                                                    section if
                                                                                                                                    applicable)
                               Cell phone lease
                               which debtor wishes
 US CELLULAR                   to ASSUME.                                                   $0.00                         $0.00                                 $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             A. ATTORNEYS FEES
             Attorneys Fees noted in Provision 4.3 shall be approved on the confirmation date unless previously objected to.
             Attorneys fees shall be paid ahead of all other claims except adequate protection payments, conduit mortgage


Official Form 113                                                                     Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 21-60670                       Doc 18          Filed 07/06/21 Entered 07/06/21 08:19:27              Desc Main
                                                                       Document     Page 8 of 9

 Debtor                Jerald Preston McCulley                                                   Case number   21-60670

             payments, or any allowed claims arising under 11 USC sec. 507(a)(1) (which claim shall be paid concurrently with
             legal fees).

             B. ADEQUATE PROTECTION
             See Section 3.3 for specific terms.

             While legal fees are being paid, secured creditors shall receive the payments set forth in Section 3.3. Following
             payment of legal fees, the Trustee is authorized to accelerate payment to all secured creditors.

             C. AUTO DRAFT OF ANY DIRECT PAYMENTS BY DEBTOR AND POST-PETITION STATEMENTS
             1. Auto draft
              Any bank or financial institution or lender to which the debtor has previously consented to auto draft payments from
             his or her bank account, is expressly authorized to keep such auto-draft in place and to deduct post-petition
             payments from the debtor's bank account. Such a deduction will not be viewed as a violation of the automatic stay.

             2. Post-Petition Statements
             The current mortgage note holder, or any servicer, or any subsequent note holder or servicer on the debtor's
             mortgage, are specifically authorized and directed to send all post-petition statements and escrow notices directly to
             the debtor at the home address shown on the petition.
             The automatic stay is modified to permit the noteholder or servicing agent on the mortgages, which are being paid
             directly by the debtor, to send the debtor payment coupons, payment statements or invoices, notices of late
             payment, notices of payment changes, notices of servicing transfers, or any other notice, other than a notice of
             acceleration or demand for payment of the entire balance, normally sent to customers in the ordinary course of
             business, DIRECTLY TO THE DEBTOR AT HIS OR HER HOME ADDRESS.

             This does not relieve the creditor of complying with all obligations related to Rule 3002.1.

             D. TREATMENT AND PAYMENT OF CLAIMS.
             1. All creditors must timely file a proof of claim to receive payment from the Trustee.
             2. If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not
                 timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution
                 under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided
                 or provided for in this case, after the debtor(s) receive a discharge.
             3. If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured,
                 the creditor will be treated as unsecured for purposes of distribution under the Plan.
             4. The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
             5. The Trustee may pay any personal property tax claims as secured with 10% statutory interest, or as priority
                 depending on how the claim is filed.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ No signature necessary                                           X
       Jerald Preston McCulley                                               Signature of Debtor 2
       Signature of Debtor 1

 X     /s/ Malissa Lambert Giles                                                Date   July 6, 2021
       Malissa Lambert Giles 33955
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.


Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 21-60670                       Doc 18          Filed 07/06/21 Entered 07/06/21 08:19:27             Desc Main
                                                                       Document     Page 9 of 9

 Debtor                Jerald Preston McCulley                                                   Case number   21-60670


 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                 $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                         $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $7,110.60

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                          $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $5,290.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $7,099.40

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                               $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                          $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                    $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                   $0.00


 Total of lines a through j                                                                                                                $19,500.00




Official Form 113                                                              Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
